

117 HR 1417 IH: Safety and Opportunity for Girls Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1417IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mrs. Miller of Illinois (for herself, Mrs. Greene of Georgia, Mr. Joyce of Pennsylvania, Mr. Grothman, Mr. Duncan, Mr. Good of Virginia, Mr. Weber of Texas, Mr. Lamborn, Mr. Harris, Mr. Cline, Mr. Brooks, Mr. Roy, Mr. Norman, Mr. Steube, Mr. Guest, Ms. Herrell, Mr. Babin, Mr. Aderholt, Mrs. Boebert, Mr. Palmer, Mr. Owens, Mr. Clyde, and Mr. Davidson) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify protections related to sex and sex-segregated spaces and to activities under title IX of the Education Amendments of 1972.
1.Short titleThis Act may be cited as the Safety and Opportunity for Girls Act of 2021. 2.Amendment to title ix of the education amendments of 1972Section 901 of title IX of the Education Amendments of 1972 (20 U.S.C. 1681) is amended by adding at end the following:

(d)For purposes of this title— (1)the term sex means sex determined solely by a person’s reproductive biology and genetics at birth; and
(2)the term sex-segregated means limited to or separated by sex. (e)Nothing in this title may be construed—
(1)to prohibit, to authorize the Secretary to prohibit, or to authorize the Secretary to make receipt of funding under this title contingent upon an educational institution forgoing the maintenance of sex-segregated spaces by educational institutions, including bathrooms and locker rooms; or (2)to prohibit, to authorize the Secretary to prohibit, or to authorize the Secretary to make receipt of funding under this title contingent upon an educational institution forgoing the maintenance of sex-segregated athletic or academic programs by educational institutions.. 
